Citation Nr: 0109513	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia with post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1966 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, continued the 
veteran's 30 percent evaluation for paranoid schizophrenia.

The veteran's representative's brief on appeal, dated in 
January 2001, appears to raise a new claim concerning 
entitlement to service connection for buccal-lingual 
neuroleptic induced tardive dyskinesia, permanent in nature, 
as secondary to the service connected disability of paranoid 
schizophrenia with PTSD.  This issue is hereby referred to 
the RO for appropriate action.


FINDINGS OF FACT

The veteran's service-connected paranoid schizophrenia with 
PTSD is manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal). 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
paranoid schizophrenia with PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, including § 4.130, Diagnostic Codes 9203, 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There is no indication that there 
are any additional relevant treatment records available, or 
other pertinent evidence, that has not already been obtained.  
The requirements regarding notice which must be provided to 
the veteran pursuant to the Act, to include the evidence 
needed to support the claim for a higher rating, have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.  Under these 
circumstances, and in view of the receipt of VA hospital 
records and a report of a recent VA psychiatric examination, 
which was thorough in nature and allows for equitable review 
of the veteran's claim, the Board finds that there has been 
substantial compliance with the new legislation and that no 
useful purpose would be served by delaying appellate review 
for any additional development.   

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA hospitalization report indicates that the veteran was 
hospitalized for one night at the University of Cincinnati 
Hospital prior to being transferred to the VA hospital 
following a verbal and physical dispute with his wife.  The 
veteran was seen by the University of Cincinnati Hospital in 
their psychiatric emergency service and was acutely 
intoxicated with cocaine and alcohol.  The veteran reported 
several stressors including increased strife between him and 
his wife, probation for disorderly conduct, financial 
problems and tardive dyskinesia, which was bothersome.  The 
veteran reported hallucinations around the time of striking 
his wife, but it was unclear as to whether or not the voices 
had commanded him to strike.  The veteran was admitted to the 
VA hospital on March 12, 1999 and during that time he was 
restarted on his regular medication.  He interacted well on 
the unit and attended groups.  The veteran indicated that he 
had reconciled with his wife and regretted his actions toward 
her.  He admitted that he had a cocaine problem, but tended 
to minimize the use of it but did agree to attend Narcotics 
Anonymous and Alcoholics Anonymous at discharge.  The veteran 
was assessed and determined not to be suicidal or homicidal 
at the time of discharge.  His schizoaffective disorder 
symptoms appeared to be well controlled with the Risperdal.  
The veteran was told that the tardive dyskinesia was most 
likely to be permanent and not reversible.  He reported quite 
dismay over this, but accepted that this was most likely a 
permanent condition.  Axis I diagnoses were cocaine 
dependence; alcohol dependence; cocaine intoxication, 
resolved; alcohol intoxication, resolved; schizoaffective 
disorder, controlled; neuroleptic induced tardive dyskinesia; 
partner relationship problems.  The veteran was assessed a 
Global Assessment of Functioning (GAF) score of 65.

VA hospitalization records indicate that the veteran was 
admitted from April to May 1999 by court referral for 
polysubstance dependence.  Admission diagnosis was Haldol 
abuse with tardive dyskinesia.  The mental status examination 
was essentially normal and during his hospitalization he 
received inpatient chemical dependency residential treatment.  
It was noted that once the veteran completed the program at 
the domiciliary, he could resume full employment 
opportunities, but must follow-up at the primary care clinic 
due to his medical problems.

VA clinical progress notes dated July to August 1999 indicate 
that the veteran reported feeling great in July 1999 and was 
working at a restaurant as a kitchen worker on the weekends.  
The veteran also discussed a decent job opportunity with the 
therapist and wanted to defer the PTSD program because of 
past incarcerations and a police record.  He indicates that 
decent job opportunities were few and far between.  

At an August 1999 initial PTSD assessment, the veteran 
reported while serving in Vietnam he was upset by reports the 
forward observer would give them of the damage they had done 
with mortars.  He reported a psychotic break while in Vietnam 
and indicated he had a lot of stress from his job, and then 
his girlfriend broke up with him and he got very depressed 
and started drinking beer.  The veteran indicated that one 
night he heard his father's voice telling him to get up and 
the veteran ran out of his bunker and another soldier laughed 
at him and the veteran hit the other soldier.  The veteran 
reported that he was spaced out and confused and was given 
Thorazine.  He reported seeing tracer rounds and people 
appearing and disappearing as he was being transported to the 
hospital by jeep.  He also reported using Heroin after 
Vietnam eventually going on Methadone after 6 years and then 
getting off of Methadone after 2 years.  He admitted to using 
speed, marijuana, and cocaine.  The veteran reported 
intermittent psychotic symptoms and had a poor compliance 
with psychiatric treatment.  He indicated that his psychotic 
symptoms have included command hallucinations telling him to 
hit people, but never to kill anyone, paranoid ideation, and 
hearing space aliens talking to him.  He has sometimes 
thought that he could read people's minds.  He reported not 
having psychotic symptoms for a while and liked the 
Risperidone and has taken it more regularly than he used to 
take his Haldol.  When asked how Vietnam still effected him, 
he reported that he sometimes had crazy dreams about Vietnam 
and got upset when someone talked against it.  He sometimes 
thought about a few things that happened in Vietnam.  The 
veteran reported receiving his bachelor's degree in 
psychology and sociology while in prison and worked as a 
receptionist/office worker for two years before being laid 
off in 1997.  The veteran reported being married for 18 years 
and having two young children.  The veteran indicated that he 
and his wife were getting along better since he was getting 
treatment.  The examination showed the veteran to be neatly 
groomed and friendly.  The veteran's thoughts were 
overdetailed and slightly tangential.  His affect was bright, 
there was no suicidal or homicidal ideation, and no psychotic 
symptoms.  His speech was normal, tone and rate.  Axis I 
diagnoses were psychotic disorder NOS (bipolar vs. 
schizophrenia); ?PTSD; polysubstance dependence.  He was 
assessed a GAF of 43.

September 1999 PTSD program progress notes indicate that the 
veteran's testing for PTSD was inconclusive in light of his 
tendency to present himself in the best possible light.  It 
was noted that the veteran was also an active participant in 
the anger management group and has appeared to have developed 
relationships with peers.  The veteran completed the PTSD 
program and indicated that he would like to work and his next 
goal was to seek full time employment.

At a VA examination in January 2000, the veteran reported 
having part of a lung removed in December 1999 because of an 
unknown type of infection and was on portable oxygen at the 
time of the examination.  The veteran was working as a 
dishwasher at a restaurant in northern Kentucky and was 
working for one month prior to having part of his lung 
removed and did not know if the job was still available to 
him.  When asked about his PTSD symptoms, the veteran 
reported occasional nightmares, memories, guilt, and shame 
about things that he did.  The veteran indicated having no 
big psychotic episode since approximately 1995, but did 
complain of tardive dyskinesia.  The examination showed the 
veteran to be fatigued and short of breath but otherwise 
cooperative and friendly.  He told his story in an 
understandable fashion and there was no evidence of active 
psychosis.  The veteran was not having any delusions or 
hallucinations and was not suicidal or homicidal.  Sensorium 
and memory were grossly intact and intelligence was in the 
average range.  Judgment and insight were fairly good.  The 
Axis I diagnosis was paranoid schizophrenia in remission and 
cocaine dependence in remission for seven months.  The GAF 
score based only on psychiatric symptoms was approximately 
81-85.  The examiner indicated that if physically able to do 
so, he believed the veteran would be able to go back to work.  
The examiner also indicated that the veteran's GAF score had 
been less as a result of what the examiner believed was 
recurrence of his substance abuse, which may have affected 
his mental status because he had to be hospitalized.  The 
examiner believed that the veteran did fairly well as long as 
he took his medication, but the examiner was not convinced 
that the veteran had PTSD due to vague descriptions of 
symptomatology.  

VA records indicate that the veteran was hospitalized in 
April 2000 after constantly calling the police indicating 
that his security system was going off.  The veteran believed 
that someone was in his home and he reported that the police 
would not do anything.  He reported getting a ticket from the 
police after they found marijuana in his pocket when they 
came during one of the calls.  The veteran denied any drug or 
alcohol abuse and indicated that he had been taking his 
medication; however, his wife indicated that the veteran had 
not been compliant in taking his medication.  The veteran 
felt that people were playing games with him and they were 
following him around and were against him.  He felt the VA 
doctors and the police were trying to get him and admitted to 
hearing voices, but would not say what the voices were saying 
to him.  The veteran denied any suicidal or homicidal 
ideation.  During hospitalization the veteran was continued 
on his medication and the veteran seemed to be somewhat 
agitated and paranoid but directable.  The veteran was very 
uncooperative with the program and had to be reminded to 
attend all the groups.  The veteran would come in late to the 
groups and would not participate.  Even if he did participate 
the veteran would be very deceptive in the group and wanted 
to talk about what ever he wanted to talk about and would not 
follow the rules.  The veteran continued to act out and was 
given the choice of staying on to receive needed treatment or 
get discharged if he did not want to participate.  The 
veteran decided to leave the hospital refusing to follow up 
on any medications.  The Axis I diagnoses were paranoid 
schizophrenia with acute exacerbation; PTSD; marijuana 
dependence.  A GAF score of 50 was assigned.

The veteran's paranoid schizophrenia with PTSD has been 
evaluated as 30 percent disabling pursuant to the criteria 
set out in 38 C.F.R. § 4.130, Diagnostic Codes 9203, 9411.  
Under 38 C.F.R. § 4.130, Diagnostic Codes 9203, 9411, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board finds that the clear preponderance of the evidence 
is against entitlement to an evaluation in excess of the 
currently assigned 30 percent.  The veteran's paranoid 
schizophrenia with PTSD is not manifested by more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  There was no evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board notes that the veteran also has a long history of 
substance abuse, which is nonservice-connected.  While the 
veteran has had GAF scale scores of 43 and 50 in recent 
years, it is clear from the record that this was due, in 
significant part, to substance abuse.  The January 2000 VA 
examiner specifically addressed the question of how much of 
the veteran's impairment, as measured by a GAF score, could 
be attributed to his service-connected PTSD.  Following a 
thorough examination of the veteran, and a thorough review of 
the veteran's claims file, the examiner concluded that the 
veteran's GAF based solely on psychiatric symptoms due to 
schizophrenia and PTSD was approximately 81-85, which is not 
consistent with more than mild impairment.  The examiner also 
indicated that the veteran would be able to work if he was 
physically able to do so, noting that the veteran had 
undergone lung surgery in December 1999 and was on portable 
oxygen.  As to the hospitalization in April 2000, while the 
veteran was admitted for an apparent exacerbation of his 
schizophrenia, it was noted that he had drug dependence and 
that the veteran had not been compliant with his medications.  
It was further reported that the veteran refused to 
participate in recommended treatment, to include group 
therapy, the hospital stay was rather brief (6 days), and his 
condition was described as fair upon discharge without any 
suicidal or homicidal ideation.  There was no indication at 
that time of any of the symptoms required for the next 
highest (50 percent) rating.  38 C.F.R. § 4.130, Diagnostic 
Codes 9203, 9411 (2000).
   
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and a 
rating in excess of the currently assigned 30 percent for 
schizophrenia with PTSD is not warranted.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
paranoid schizophrenia with PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

